Citation Nr: 1038837	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  06-38 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date prior to September 1, 2005 for 
the award of dependency benefits for the Veteran's spouse.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel






INTRODUCTION

The Veteran served on active duty from March 1987 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee that awarded 
dependency benefits for the Veteran's spouse effective from 
September 1, 2005, with additional compensation payments becoming 
effective from October 1, 2005.


FINDINGS OF FACT

1.  In July 1991, the Veteran filed an original compensation 
claim, VA Form 21-526; on the form he indicated had been married 
to D.P. since December 1985, but no additional information about 
his spouse was provided.

2.  By rating action of July 1996, an increased evaluation was 
assigned for nasal fracture residuals, bringing the combined 
total of the Veteran's service connected conditions to 30 
percent, effective from July 1991.

3.  A July 18, 1996 letter from VA notified the Veteran that 
because he now had a service connected condition rated as 30% 
disabling or more, he "may be entitled to additional compensation 
for a spouse."  The notice letter included a enclosed copy of a 
Disability Award Attachment Important Information Form (VA Form 
21-8764).

4.  By rating action of July 1998, an increased evaluation was 
assigned for sleep apnea, establishing that the combined total of 
the Veteran's service-connected conditions was in excess of 30 
percent, effective from July 1991.

5.  A September 9, 1998 letter from VA again notified the Veteran 
that because he had a service connected condition rated as 30% 
disabling or more, he "may be entitled to additional compensation 
for a spouse."  The notice letter included an enclosed copy of a 
Disability Award Attachment Important Information Form (VA Form 
21-8764).

6.  No additional information regarding any dependent, including 
the Veteran's spouse, was received within a year of notification 
of either the July 1996 or July 1998 rating actions.  

7.  On September 1, 2005, VA received from the Veteran a 
completed VA Form 21-686c, Declaration of Status of Dependents, 
listing his wife as his sole dependent and providing her Social 
Security number.

8.  In an October 2005 letter, the RO informed the Veteran that 
an increased amount of compensation had been approved based on 
the dependency of his spouse, effective from September 1, 2005.  
The increased compensation payments were started on October 1, 
2005, the first day of the calendar month following the month in 
which the award became effective.  


CONCLUSION OF LAW

The criteria for an effective date earlier than September 1, 2005 
for the award of dependency benefits for the Veteran's spouse 
have not been met.  38 U.S.C.A. §§ 1115, 5110, 7105 (West 2002); 
38 C.F.R. §§ 3.4(b)(2), 3.31, 3.204, 3.401 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

In the current case, the law is dispositive of the issue.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of the 
VCAA have no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  
The Board finds that such is the case as to the effective date 
issue here on appeal. The facts in this case, which involves the 
assignment of an effective date, are not in dispute.  Application 
of pertinent provisions of the law and regulations will determine 
the outcome.  Specifically, the Court has held that a veteran 
claiming entitlement to an earlier effective date is not 
prejudiced by failure to provide him with VCAA notice of the laws 
and regulations governing effective dates, if, based on the facts 
of the case, entitlement to an earlier effective date is not 
shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 
407, 410 (2004).  

Further, VA has no duty to assist the Veteran in obtaining 
evidence where, as here, there is no reasonable possibility that 
any further assistance would aid him in substantiating his claim.  
See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).  Because there is no 
indication that there exists any evidence which could be obtained 
which would have an effect on the outcome of this case, no 
further VCAA notice is necessary.  See Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001) [VCAA notice not required where there 
is no reasonable possibility that additional development will aid 
the veteran].

Factual Background

The Veteran's original compensation claim (VA Form 21-526) dated 
in July 1991 reflects that he was married to D.P. and had been 
married since December 1985.  

In a July 1996 rating decision, an increased evaluation of 10 
percent was granted for nasal fracture with septorhinoplasty; 
consequently bringing the combined total of his service-connected 
conditions to 30 percent effective from July 1991.  

The Veteran was notified of the RO's July 1996 rating decision in 
a letter issued to him by VA dated on July 18, 1996.  In that 
letter, the Veteran was specifically informed that he because he 
now had a service connected condition rated as 30% disabling or 
more, he "may be entitled to additional compensation for a 
spouse."  The notice letter included a copy of a: Disability 
Award Attachment Important Information Form (VA Form 21-8764); an 
Application for Vocational Rehabilitation (VA Form 28-1900); an 
Appellate Rights Form (4107); Important Information about 
Vocational Rehabilitation Benefits (VA Form 28-8890), and the 
Supplemental Statement of the Case (SSOC).

Thereafter, in a rating action dated in July 1998, the evaluation 
of service-connected sleep apnea was increased to 30 percent 
effective from July 1991, and to 50 percent effective from 
October 1996, bringing the combined total of the Veteran's 
service-connected conditions to 50 percent effective from July 
1991, and to 60 percent effective from October 1996.

The Veteran was notified of the RO's July 1998 rating decision in 
a letter issued to him by VA dated on September 9, 1998.  In that 
letter, the Veteran was again informed that he because he had a 
service-connected condition rated as 30 percent disabling or 
more, he "may be entitled to additional compensation for a 
spouse."  The notice letter again included a copies of a: 
Disability Award Attachment Important Information Form (VA Form 
21-8764); an Application for Vocational Rehabilitation (VA Form 
28-1900); an Appellate Rights Form (4107); Important Information 
about Vocational Rehabilitation Benefits (VA Form 28-8890), and 
the rating decision.

On September 1, 2005, a VA Form 21-686c, Declaration of Status of 
Dependents was received from the Veteran, reflecting that he was 
married to D.P. in December 1985 and including her Social 
Security number.  On that form, the Veteran indicated that he had 
recently been informed that he should be receiving benefits for 
his wife as well.  He mentioned that he had been married for 20 
years and that he should have been receiving benefits for her 
since he had been awarded a 30 percent benefit, many years 
previously.  He indicated that he might be entitled to back pay 
because of this and stated that he could not recall being 
previously informed of potential entitlement for additional 
benefits for his spouse.   

In a letter from VA to the Veteran (apparently dated on October 
5, 2005), the Veteran was informed that increased benefits, based 
on the dependency status of the Veteran's spouse had been granted 
effective from September 1, 2005, with compensation benefits 
becoming effective October 1, 2005. 

Analysis

The Veteran seeks an effective date prior to September 1, 2005, 
for additional compensation for his dependent spouse.  The 
Veteran believes that the correct effective date for the 
establishment of such benefits should be from August 1, 1991, the 
first day of the month following the receipt in July 1991 of his 
original compensation claim (VA Form 21-526), as well as  the 
first day of the month following the July 1991 effective date for 
the grant of at least a 30 percent combined evaluation for 
service connected disabilities, as was assigned by virtue of a 
July 1996 rating action.  

Veterans having a 30 percent or more service-connected condition 
may be entitled to additional compensation for a spouse.  38 
U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  The purpose of the 
statute is "to defray the costs of supporting the veteran's ... 
dependents" when a service- connected disability is of a certain 
level hindering the veteran's employment abilities.  Sharp v. 
Shinseki, 23 Vet. App. 267, 272 (2009) quoting S. Representative 
No. 95-1054, at 19 (1978), U.S.Code Cong. & Admin.News 1978, p. 
3465.

Regarding an award of additional compensation for dependents 
based on the establishment of a rating in the percentage 
specified by law for that purpose, the effective date will be the 
latest of the following dates: (1) date of claim; (2) date the 
dependency arises; (3) effective date of the qualifying 
disability rating provided evidence of dependency is received 
within a year of notification of such rating action; or (4) date 
of commencement of the service member's award.  38 C.F.R. § 
3.401(b).  The "date of claim" for additional compensation for 
dependents is the date of the Veteran's marriage or 
birth/adoption of a child, if evidence of the event is received 
within a year of the event; otherwise, the date notice is 
received of the dependent's existence, if evidence is received 
within a year of notification of such rating action.  38 U.S.C.A. 
§ 5110(f), (n); 38 C.F.R. § 3.401(b)(1).  

The earliest date that an additional award of compensation for a 
dependent spouse can occur is the first day of the calendar month 
following the month in which the award became effective.  38 
C.F.R. § 3.31.

VA will accept, for the purpose of determining entitlement to 
benefits under laws administered by VA, the statement of a 
claimant as proof of marriage, dissolution of a marriage, birth 
of a child, or death of a dependent, provided that the statement 
contains: the date (month and year) and place of the event; the 
full name and relationship of the other person to the claimant; 
and the social security number of the other person.  38 U.S.C.A. 
§ 5124(a), (b); 38 C.F.R. § 3.204(a)(1).

In conjunction with Veteran's contention that an effective date 
of August 1, 1991, is warranted, evidence on file does reflect 
that a VA Form 21-526, Veteran's Application for Compensation and 
Pension, was received in this case by VA in late July 1991.  On 
that form the Veteran did provided the name of his spouse (D.P.) 
and the date of their marriage (December 1985).  

Initially, the Board notes that the effective date for the award 
of additional compensation cannot be the date of the Veteran's 
marriage in 1985, because the Veteran did not have a disability 
rating in effect at that time in excess of 30 percent.  38 C.F.R. 
§§ 3.4(b)(2) , 3.401(b)(1)(i).

The Court has held that the effective date for additional 
compensation for dependents shall be the same as the date of the 
rating decision giving rise to such entitlement, irrespective of 
any previous grant of 1115 benefits.  All that is required is 
that the proof of dependents be submitted within one year of the 
notice of rating action.  Sharp v. Shinseki, 23 Vet. App. 267, 
276 (2009).  

As such, by virtue of a rating action issued on July 12, 1996, 
the Veteran initially met the basic eligibility requirements for 
the receipt of additional compensation for a dependent, based on 
the grant of a combined 30 percent disability rating, effective 
from July 1991.  Under the provisions of 38 C.F.R. § 3.401(b)(3), 
it is possible that an effective date of August 1, 1991, could be 
assigned, based on the date of the qualifying disability rating.  
See also 38 C.F.R. § 3.31.  However that date could only be 
assigned if evidence of dependency was received within a year of 
notification of the July 1996 rating action.  

The Veteran was notified of the RO's July 1996 rating decision in 
a letter issued to him by VA dated on July 18, 1996.  In that 
letter, the Veteran was specifically informed that because he now 
had a service connected condition rated as 30 percent disabling 
or more, he "may be entitled to additional compensation for a 
spouse."  The notice letter included a copy of a: Disability 
Award Attachment Important Information Form (VA Form 21-8764).  
Information contained on VA Form 21-8764 includes a subsection 
entitled "HOW CAN YOU RECEIVE ADDITIONAL COMPENSATION FOR 
DEPENDENTS ?"  This subsection indicates that Veterans having 
a 30 percent or more service-connected condition may be entitled 
to additional compensation for a spouse, dependent parents, or 
unmarried children under 18 (or under 23 if attending an approved 
school) or when prior to age 18 the child has become permanently 
incapable of self-support because of mental or physical defect.  
The additional benefit for a spouse is payable in a higher amount 
upon receipt of evidence establishing that the spouse is a 
patient in a nursing home or so disabled as to require the aid 
and attendance of another person.  VA Form 21-8764 also contains 
directive indicating that if you have a disability rating of 30 
percent or more, you must promptly advise us (VA) of any change 
in the status of your dependents.  

Thereafter, in July 1998, the evaluation of service-connected 
sleep apnea was increased to 30 percent effective from July 1991, 
and to 50 percent effective from October 1996, bringing the 
combined total of the Veteran's service-connected conditions to 
50 percent effective from July 1991, and to 60 percent effective 
from October 1996.  The Veteran was notified of the RO's July 
1998 rating decision in a letter issued to him by VA dated on 
September 9, 1998.  In that letter, the Veteran was again 
specifically informed that he because he had a service-connected 
condition rated as 30 percent disabling or more, he "may be 
entitled to additional compensation for a spouse."  Again a VA 
Form 21-8764 was issued to him containing the aforementioned 
information.  

Unfortunately, the RO did not receive from the Veteran proof of 
dependency which the RO needed in order to award the Veteran the 
additional compensation within a year of notification of either 
the July 1996 or July 1998 rating actions.  In this regard, the 
Board acknowledges that the Veteran notified the VA of his 
marital status in 1991.  However, the RO had no verification that 
his marriage was still ongoing several years later, in 1996 or 
1998, when the disability rating increases were granted.  See 
Sharp v. Shinseki, 23 Vet. App. 267, 276 (2009) [the status of 
dependents can be "ever changing"].  

Additionally, the Board notes that one of the essential pieces of 
information required for payment of additional compensation based 
on dependents was not provided until September 1, 2005; namely, 
the Veteran's spouse's social security number.  Indeed, 38 C.F.R. 
§§ 3.204 and 3.216 require that the social security number of the 
dependent be provided in order for additional compensation to be 
paid.  Nothing in the record prior to September 1, 2005 provides 
the Veteran's spouse's social security number.  As such, the 
proper effective date for the award of dependency benefits for 
the Veteran's spouse is September 1, 2005.

The Veteran argues that while he received the 1996 and 1998 
notice letters mentioning possible entitlement to additional 
compensation for a dependent, he did not understand the meaning 
and explanation provided in those notification letters, finding 
them to be legalistic and difficult to understand.  In this 
regard, even if true, the Veterans Claims Court, citing to an 
opinion from the United States Supreme Court, has held that 
everyone dealing with the Government is charged with knowledge of 
Federal statute and agency regulations.  Morris v. Derwinski, 
1 Vet. App. 260 (1991).  

Furthermore, VA is under no legal obligation to individually 
notify every potential claimant of his or her possible 
entitlement to VA benefits.  Lyman v. Brown, 5 Vet. App. 194 
(1993); Hill v. Derwinski, 2 Vet. App. 451 (1991).  While the 
July 1996 and September 1998 letters do not make it clear whether 
a VA Form 21-686c, Declaration of Status of Dependents, was 
issued to the Veteran at those times (as an enclosure), the 
Veteran was clearly advised of his potential eligibility for an 
additional compensation allotment for his spouse and as such was 
on notice to make additional inquiry into this matter as directed 
in the letters.  In this regard, the Board notes that a phone 
number for questions was provided for the Veteran in both the 
July 1996 and July 1998 letters.  

VA acknowledges that it has a general statutory obligation to 
provide outreach services to potential claimants such as the 
Veteran.  See 38 U.S.C.A. § 7722 (West 2002).  Nevertheless, 
authorization to receive a VA monetary benefit requires the 
existence of both entitlement to the underlying benefit and a 
claim for the benefit.  Indeed, the "unequivocal command" that 
the effective date of benefits cannot be earlier than the date of 
claim set forth in 38 U.S.C.A. § 5110(a), or as in this case 
pursuant to the provisions of 38 U.S.C.A. § 5110(f), prevails 
over a general outreach statute such as 38 U.S.C.A. § 7722, which 
provides that VA should inform individuals of their potential 
entitlement to VA benefits when VA is aware or reasonably should 
be aware of such potential entitlement.  See Rodriguez v. West, 
189 F.3d 1351, 1355 (Fed. Cir. 1999); see also VAOGCPREC 17-95 
("[f]ailure by VA to provide the notice required by 38 U.S.C.A. § 
7722 may not provide a basis for awarding retroactive benefits in 
a manner inconsistent with express statutory requirements").  
Thus, entitlement to an earlier effective date based on any 
failure by VA to inform the Veteran of potential eligibility, or 
to provide a VA Form 686c, is not warranted.

Given the above, the law provides that the earliest effective 
date that may be assigned for the award of dependency benefits 
for the Veteran's spouse is September 1, 2005, based on proof of 
dependency provided at that time, along with a finding that the 
Veteran met the threshold disability evaluation of 30 percent at 
that time.  The increased compensation payments were started on 
October 1, 2005, the first day of the calendar month following 
the month in which the award became effective.  See 38 C.F.R. § 
3.31.  Consequently, an effective date earlier than September 1, 
2005 is not warranted on any legal basis.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law is dispositive of the 
claim, it should be denied because of lack of legal entitlement 
under the law).

To some extent, the Veteran appears to be raising an argument 
couched in equity, in that he contends that he was eligible for 
additional benefits for his dependent spouse prior to September 
1, 2005, and that he should be compensated therefor.  However, 
the Board is bound by the law and is without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 
(West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  The Board has decided this case based on its application 
of this law to the pertinent facts.

Thus, the evidence is against an effective date prior to 
September 1, 2005, and a date of payment commencing on October 1, 
2005, for an award of additional compensation benefits based on a 
dependent spouse.  Accordingly, for the reasons and bases 
discussed above, the Veteran's appeal must be denied on the basis 
of lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).


ORDER

Entitlement to an effective date earlier than September 1, 2005 
for the award of dependency benefits for the Veteran's spouse is 
denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


